DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/72896 (hereinafter, KADOKURA) in view of BLANCHARD et al. (U.S. Patent No. 3,682,924, hereinafter BLANCHARD) as evidenced by article entitled, “Impact modifiers and their influence in toughness and plate-out in highly filled rigid PVC formulations,” (hereinafter, TORRES).
Regarding claims 1, 3, 5, and 10, KADOKURA teaches the vinyl chloride resin composition comprising 100 parts of vinyl chloride resin and 1 to 20 parts of calcium carbonate (Abstract; Bottom of p. 6). The calcium carbonate has an average particle size of 0.2 to 5 µm (Top of p.7). The vinyl chloride resin composition may further contain a butadiene as an impact modifier (p. 7). The vinyl chloride resin composition is used for molded articles including window frames (p. 3).
However, KODUKURA does not specifically teach calcium carbonate having an average primary particle size of 0.01 to 0.15 µm.
KODUKURA teaches the vinyl chloride resin composition comprising calcium carbonate having an average particle size of 0.2 µm (Top of p.7), the examiner takes the position that 0.2 µm is close enough to 0.15 µm. Moreover, the size of calcium carbonate (0.2 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of calcium carbonate disclosed by KODOKURA and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of calcium carbonate, it therefore would have been obvious to one of ordinary skill in the art that the amount of calcium carbonate disclosed in the present claims is but an obvious variant of the amounts disclosed in KADOKURA, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
However, KODUKURA does not the amount of impact modifier.
In the same field of endeavor of rigid thermoplastic vinyl chloride polymer compositions, BLANCHARD teaches vinyl chloride polymer compositions used to molded articles (Col. 2, lines 54-65) wherein the composition comprises resinous impact strength modifiers which are compatible with vinyl chloride polymers in amounts between about 5 to 50 parts of each modifier per 100 parts of vinyl chloride polymer. The impact modifiers include graft copolymers of styrene-methylmethacrylate butadiene (Col. 3, lines 46-62).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 5 to 50 parts of impact modifier of BLANCHARD with the vinyl resin composition of KADOKURA for its art recognized function as an impact modifier in vinyl resin compositions such as boosting the impact strength of the final PVC formulation and increases the effective rubber volume in the formulation as evidenced by TORRES.
Furthermore, given BLANCHARD teaches 5 to 50 parts of impact modifier (i.e. graft copolymers of styrene-methylmethacrylate butadiene), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
However, the combined disclosures of KADOKURA and BLANCHARD do not teach a polyvinyl chloride resin molded product has a Charpy impact strength of 0oC is 20 kJ/m2 or more, and a Vicat softening temperature is 85oC or higher.
Given KADOKURA and BLANCHARD teaches similar components within the claimed amounts as the present invention, the examiner takes the position that the combined disclosures would intrinsically possess the claimed Charpy impact strength and Vicat softening temperature. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, the claim limitations, “wherein the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm before molding it,” although KADOKURA and BLANCHARD do not disclose the resin mixture is mixed at a rotational speed of 500 to 3,000 rpm, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that the combined disclosures meets the requirements of the claimed composition, the combined disclosures clearly meet the requirements of present claims. 
Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained. The applicant argues KADOKURA in view of BLANCHARD does not teach or suggest the claim limitations, “where the impact modifier is a methyl methacrylate-butadiene-styrene graft copolymer (MBS copolymer) or an acrylic rubber” as recited in claim 1. KADOKURA discloses the vinyl chloride resin composition may contain a chlorinated polyethylene or a butadiene as an impact modifier. However, KADOKURA does not disclose or suggest a methyl methacrylate-butadiene- styrene graft copolymer (MBS) copolymer or an acrylic rubber as an impact modifier. Therefore, the claimed impact modifier as recited in amended claim 1 would not have been obvious over the combination of references. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. As discussed above, the examiner acknowledges that KADOKURA does not teach the specific impact modifier as claimed (i.e., methyl methacrylate-butadiene- styrene graft copolymer (MBS) copolymer or an acrylic rubber), however, KADOKURA teaches the vinyl chloride resin composition contains butadiene as an impact modifier (p. 7).  Therefore, BLANCHARD is relied upon to teach butadiene as an impact modifier, more specifically the recited impact modifier. BLANCHARD teaches vinyl chloride polymer compositions used to molded articles (Col. 2, lines 54-65) wherein the composition comprises resinous impact strength modifiers which are compatible with vinyl chloride polymers in amounts between about 5 to 50 parts of each modifier per 100 parts of vinyl chloride polymer. The impact modifiers include graft copolymers of styrene-methylmethacrylate butadiene (Col. 3, lines 46-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763